DETAILED ACTION
Claims 1-21 are presented for examination, wherein claim 1 is currently amended; plus, claim 21 is newly added.
The 35 U.S.C. § 112(b) rejection of claim 11 is withdrawn as a result of the applicants’ clarification on the record as to the definition of the claimed abbreviation “RHE,” noting that it was not defined in the initial disclosure. See instant specification, at e.g. ¶¶ 0049 and 69.
The instant application is a continuation of 15/647190, issued as U.S. patent 10374248, which is a divisional of 15/166174, issued as U.S. patent 9742021, which is a divisional of 13/887461, issued as U.S. patent 9929425.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-20 plus newly added claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lipka et al (US 2014/0295311, provisional application 61/489072 filed May 23, 2011).
Regarding newly amended independent claim 1, Lipka teaches an anode with an aqueous anolyte solution with a pH greater than about 7 used in a redox flow battery (e.g. 
(1)	a hexacyanoferrate salt, such as K4Fe(CN)6 and K3Fe(CN)6, in deionized water, said hexacyanoferrate salt broadly taught to be in a concentration of “at least about 0.7M” and more narrowly taught to be “0.4-1M potassium hexacyanoferrate” (e.g. ¶¶ 0027-29 and 32-33), reading on “an iron hexacyanide complex;” and,
(2)	a supporting electrolyte, such as NaCl, NaOH, KCl, KOH, Na2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M (e.g. Id), wherein said supporting electrolytes are salts that are implied solubilize in water to form sodium ions (Na+), potassium ions (K+), chloride ions (Cl-), hydroxide ions (OH-), and carbonate (CO3-2) in said solution,
wherein said supporting electrolyte may be a combination of NaCl, NaOH, KCl, KOH, Na2CO3, and K2CO3, and said sodium and potassium ions thereof being present in an amount of 1-3M reading on newly amended “at least two different alkali metal counterions, the at least two different alkali metal counterions being present in an amount sufficient such that ….”
wherein said aqueous anolyte solution includes said broadly taught concentration of hexacyanoferrate salt of “at least about 0.7M” or said more narrowly taught concentration of “0.4-1M potassium hexacyanoferrate,” as provided supra, reading on “the concentration of said iron hexacyanide complex, at a given temperature, being higher than can be obtained when said iron hexacyanide complex is in the presence of any single one of the at least two different alkali metal counterions,” see also instant specification which suggests said concentration is about 0.8 M (e.g. ¶¶ 0003 and 52 plus MPEP § 2144.05(I); alternatively, the claimed property would be expected since Lipka teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01, and
wherein said aqueous anolyte solution does not suggest or require the presence of any alkaline earth metal cations (e.g. entire disclosure of the art), reading on “the alkaline aqueous solution is substantially free of alkaline earth metal cations.”
Regarding claim 2, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution includes said supporting electrolyte, such as NaCl, NaOH, KCl, KOH, Na2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M (e.g. Id), wherein said supporting electrolytes are salts that are implied solubilize in water to form sodium ions (Na+), potassium ions (K+), chloride ions (Cl-), hydroxide ions (OH-), and carbonate (CO3-2) in said solution (e.g. supra), but does not expressly teach said solution has the claimed property “the solution is stable to precipitation at a temperature in the range of from about -10°C to about 60°C.”
However, the claimed property would be expected since Lipka teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01.
Regarding claim 3, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution includes said supporting electrolyte, such as NaCl, NaOH, KCl, KOH, Na2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M (e.g. Id), wherein said supporting electrolytes are salts that are implied solubilize in water to form sodium ions (Na+), potassium ions (K+), chloride ions (Cl-), hydroxide ions (OH-), and carbonate (CO3-2) in said solution (e.g. supra), reading on “the at least two different alkali metal counterions include Na+ and K+
Regarding claims 4-5, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution includes said supporting electrolyte, such as NaCl, NaOH, KCl, KOH, Na2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M (e.g. supra), wherein said supporting electrolytes are salts that are implied solubilize in water to form sodium ions (Na+), potassium ions (K+), chloride ions (Cl-), hydroxide ions (OH-), and carbonate (CO3-2) in said solution (e.g. supra), but does not expressly teach said sodium ions or potassium ions in ratios such that “two of the at least two different alkali metal counterions are present at a molar ratio in the range of from about 1:10 to about 10:1, with respect to one another” (claim 4) or “the different alkali metal cations are Na+ and K+ cations, present in a ratio of Na+ : K+ in the range of from about 1:5 to about 5:1” (claim 5).
However, said sodium ions and potassium ions are equivalents used as supporting electrolyte, so it would have been obvious to a person of ordinary skill in the art to use both in equal concentrations, at a ratio of 1:1, see also e.g. MPEP § 2144.06, reading on said limitations.
Regarding claim 6, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution has said pH greater than about 7 (e.g. supra), reading on “the solution has a pH in a range of from 9 to 14,” MPEP § 2144.05(I).
Regarding claims 7-8, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution has said hexacyanoferrate salt, such as K4Fe(CN)6 and K3Fe(CN)6, broadly taught to be in a concentration of “at least about 0.7M,” reading on “ the concentration of the iron hexacyanide complex is at least about 1.1 M” (claim 7) 
In the alternative, the claimed properties would be expected since Lipka teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01.
Regarding claim 10, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution includes said supporting electrolyte, such as NaCl, NaOH, KCl, KOH, Na2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M (e.g. supra), wherein said supporting electrolytes are salts that are implied solubilize in water to form sodium ions (Na+), potassium ions (K+), chloride ions (Cl-), hydroxide ions (OH-), and carbonate (CO3-2) in said solution (e.g. supra), reading on “further comprising a buffering agent and/or a supporting electrolyte.”
Regarding claim 11, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution includes said supporting electrolyte, such as NaCl, NaOH, KCl, KOH, Na2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M (e.g. supra), wherein said supporting electrolytes are salts that are implied solubilize in water to form sodium ions (Na+), potassium ions (K+), chloride ions (Cl-), hydroxide ions (OH-), and carbonate (CO3-2) in said solution (e.g. supra), reading on “further comprising another species which is redox active over a range of from about -0.8 V to about 1.8 V, vs. RHE.”
In the alternative, the claimed property would be expected since Lipka teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01.
Regarding claims 12-13, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution includes said broadly taught concentration of 2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M (e.g. supra, wherein hexacyanoferrate is “iron(III) hexacyanide”); and, wherein said aqueous anolyte solution does not require the addition of other components for use in improving solubility of said solution components (entire disclosure), but does not expressly teach “consisting essentially of iron(II) hexacyanide, iron(III) hexacyanide, or a mixture of iron(II) hexacyanide and iron(III) hexacyanide capable of exhibiting a theoretical charge/discharge density of at least about 20 A-h/L” (claim 12) or “consisting essentially of an alkaline solution of iron(II) hexacyanide, iron(III) hexacyanide, or a mixture of iron(II) hexacyanide and iron(III) hexacyanide capable of exhibiting a theoretical charge/discharge density of at least about 30 A-h/L” (claim 13).
However, said properties would be expected since Lipka teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01. See also the instant specification:
The term “theoretical charge density” is used to describe the maximum charge/discharge density for a given system, based on the relationship that a 1 M solution of a 1 electron active species provides 26.8 A-h/L and scales directly with concentration.

(Instant specification, emphasis added).
Regarding claims 14-19, Lipka is applied as provided as supra, wherein said redox flow battery contains said aqueous anolyte solution in said anode  (e.g. supra), reading on the claimed limitations.
Regarding independent claim 20, Lipka is applied as provided as supra, wherein said redox flow battery includes a plurality of redox flow cells connected in series (e.g. 

Regarding newly added claim 21, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution has said hexacyanoferrate salt, such as K4Fe(CN)6 and K3Fe(CN)6, broadly taught to be in a concentration of “at least about 0.7M,” reading on “the concentration of the iron hexacyanide complex is from about 1.2 M to about 3 M,” MPEP § 2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipka et al (US 2014/0295311, provisional application 61/489072 filed May 23, 2011), as provided supra, in view of Savinell et al (US 2014/0227574, provisional application filed June 1, 2012).
Regarding claim 9, Lipka teaches the aqueous anolyte solution of claim 1, wherein said aqueous anolyte solution includes said supporting electrolyte, such as NaCl, NaOH, KCl, KOH, Na2CO3, K2CO3, and combinations thereof, in an amount of e.g. 1-3M, as provided supra, but does not expressly teach it “further comprising a viscosity modifier or a wetting agent.”
However, Savinell teaches an iron flow battery in which its anolyte comprises an additive for reducing hydrogen evolution at its negative electrode since hydrogen evolution at the negative electrode reduces the coulombic efficiency and watt-hr efficiency of said battery, said hydrogen evolution suppressing additives include surfactants (e.g. ¶0047).
As a result, it would have been obvious to incorporate said surfactant additive of Savinell in said aqueous anolyte solution of Lipka, since Savinell teaches incorporating said surfactant .
    
        
            
                                
            
        
    

Claims 1-8 and 10-20 plus newly added claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Licht et al (US 5472807).
Regarding newly amended independent claim 1, Licht teaches an aluminum-ferricyanide flow battery, wherein said ferricyanide is electrochemically reduced to ferrocyanide ion in an alkaline-seawater solution in a half-cell (e.g. 1:1:52-56, 2:40-50, 2:62-67, and 3:32-57, plus e.g. Figure 1), said alkaline-seawater solution reading on “alkaline aqueous solution,” said alkaline-seawater solution comprising:
(1)	said ferricyanide in an amount of 1 M up to the capacity of the solution to retain ferricyanide (e.g. Id), reading on “an iron hexacyanide complex;” and,
(2)	a mixture of alkaline hydroxide compounds, such as sodium hydroxide and potassium hydroxide, in said alkaline-seawater solution in order to have said solution have an electrical conductivity of at least about 1 millimho/cm, preferably to at least 100 millimho/cm (e.g. 3:8-21),
wherein said sodium hydroxide and potassium hydroxide are implied to be in solution and in a sufficient amount in order to affect the electrical conductivity of the solution, reading on newly amended “at least two different alkali metal counterions, the at least two different alkali metal counterions being present in an amount sufficient such that …,”
wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to supra), reading on “the concentration of said iron hexacyanide complex, at a given temperature, being higher than can be obtained when said iron hexacyanide complex is in the presence of any single one of the at least two different alkali metal counterions,” see also instant specification which suggests said concentration is about 0.8 M (e.g. ¶¶ 0003 and 52 plus dependent claims 7-8) plus e.g. MPEP § 2144.05(I); alternatively, the claimed property would be expected since Licht teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01, and
wherein said alkaline-seawater solution does not suggest or require the presence of any alkaline earth metal cations (e.g. entire disclosure of the art), reading on “the alkaline aqueous solution is substantially free of alkaline earth metal cations.”
Regarding claim 2, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to the capacity of the solution to retain ferricyanide (e.g. supra), but does not expressly teach said solution has the claimed property “the solution is stable to precipitation at a temperature in the range of from about -10°C to about 60°C.”
However, said property would be expected, since said solution is substantially identical (e.g. supra), e.g. MPEP § 2112.01.
Regarding claim 3, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, wherein said sodium hydroxide and potassium hydroxide are implied to be in solution in order to affect the electrical supra), reading on “the at least two different alkali metal counterions include Na+ and K+.”
Regarding claims 4-5, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, wherein said sodium hydroxide and potassium hydroxide are provided to increase said electrical conductivity of said alkaline-seawater solution to at least about 1 millimho/cm, preferably to at least 100 millimho/cm (e.g. supra), wherein said sodium hydroxide and potassium hydroxide are implied to be sodium ions (Na+), potassium ions (K+), and hydroxide ions (OH-) in said solution to affect said electrical conductivity of the solution, but does not expressly teach said sodium ions or potassium ions in ratios such that “two of the at least two different alkali metal counterions are present at a molar ratio in the range of from about 1:10 to about 10:1, with respect to one another” (claim 4) or “the different alkali metal cations are Na+ and K+ cations, present in a ratio of Na+ : K+ in the range of from about 1:5 to about 5:1” (claim 5).
However, said sodium ions and potassium ions are equivalents used to increase said electrical conductivity of said alkaline-seawater solution, so it would have been obvious to a person of ordinary skill in the art to use both in equal concentrations, at a ratio of 1:1, see also e.g. MPEP § 2144.06, reading on said limitations.
Regarding claim 6, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution (e.g. supra), wherein an alkaline solution is known in the chemical art to refer “to a solution having an 
 Regarding claims 7-8, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to the capacity of the solution to retain ferricyanide (e.g. supra), reading on “the concentration of the iron hexacyanide complex is at least about 1.1 M” (claim 7) and “the concentration of the iron hexacyanide complex is at least about 1.2 M” (claim 8).
In the alternative, the claimed properties would be expected since Licht teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01.
Regarding claim 10, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to the capacity of the solution to retain ferricyanide (e.g. supra), and may further include nitrates, sulfates and mixtures thereof or the like with a cation selected from the group including ammonium, lithium, sodium, or potassium (e.g. 2:62-3:21), reading on “further comprising a buffering agent and/or a supporting electrolyte.”
In the alternative, the claimed property would be expected since Licht teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01.
Regarding claim 11, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to the capacity of the solution to retain ferricyanide (e.g. supra), and may further include 
In the alternative, the claimed property would be expected since Licht teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01.
Regarding claims 12-13, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to the capacity of the solution to retain ferricyanide, wherein said sodium hydroxide and potassium hydroxide are provided to increase said electrical conductivity of said alkaline-seawater solution to at least about 1 millimho/cm, preferably to at least 100 millimho/cm (e.g. supra), wherein said sodium hydroxide and potassium hydroxide are implied to be sodium ions (Na+), potassium ions (K+), and hydroxide ions (OH-) in said solution to affect said electrical conductivity of the solution, wherein said ferricyanide is present in said alkaline seawater solution (e.g. supra, wherein ferricyanide is “iron (III) hexacyanide”) and does not require the addition of other components for use in improving solubility of said solution components (entire disclosure), but does not expressly teach “consisting essentially of iron(II) hexacyanide, iron(III) hexacyanide, or a 
However, said properties would be expected since Licht teaches a substantially identical solution (e.g. supra), e.g. MPEP § 2112.01. See also the instant specification:
The term “theoretical charge density” is used to describe the maximum charge/discharge density for a given system, based on the relationship that a 1 M solution of a 1 electron active species provides 26.8 A-h/L and scales directly with concentration.

(Instant specification, emphasis added).
Regarding claims 14-19, Licht is applied as provided as supra, wherein said aluminum-ferricyanide flow battery, includes said ferricyanide electrochemically reduced to ferrocyanide ion in said alkaline-seawater solution in a half-cell (e.g. supra, e.g. 2:40-50 and 3:32-57, plus e.g. Figure 1), reading on the claimed limitations.
Regarding independent claim 20, Licht is applied as provided as supra, wherein said aluminum-ferricyanide flow battery (e.g. supra), wherein the theoretical potential of said battery is 2.8 V (e.g. 1:52-59 and 2:40-50), but does not expressly teach “energy storage system comprising a series array of electrochemical cells, wherein at least one electrochemical cell is an electrochemical cell of claim 14.”
However, it would have been obvious to a person of ordinary skill in the art to connect two or more of said aluminum-ferricyanide flow batteries in series, in order to provide a meaningfully higher voltage than 2.8 V, reading on said limitation.

Regarding newly added claim 21, Licht teaches the alkaline-seawater solution of claim 1, said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to the capacity of the solution to retain ferricyanide (e.g. supra), reading on “the concentration of the iron hexacyanide complex is from about 1.2 M to about 3 M,” MPEP § 2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Licht et al (US 5,472,807), as provided supra, in view of Savinell et al (US 2014/0227574, provisional application filed June 1, 2012).
Regarding claim 9, Licht teaches the alkaline-seawater solution of claim 1, wherein said ferricyanide is present in said alkaline seawater solution, which includes said sodium hydroxide and potassium hydroxide, in said amount of 1 M up to the capacity of the solution to retain ferricyanide, wherein said sodium hydroxide and potassium hydroxide are provided to increase said electrical conductivity of said alkaline-seawater solution to at least about 1 millimho/cm, preferably to at least 100 millimho/cm (e.g. supra), wherein said sodium hydroxide and potassium hydroxide are implied to be sodium ions (Na+), potassium ions (K+), and hydroxide ions (OH-) in said solution to affect said electrical conductivity of the solution, as provided supra, but does not expressly teach it “further comprising a viscosity modifier or a wetting agent.”
However, Savinell teaches an iron flow battery in which its anolyte comprises an additive for reducing hydrogen evolution at its negative electrode since hydrogen evolution at the negative electrode reduces the coulombic efficiency and watt-hr efficiency of said battery, said hydrogen evolution suppressing additives include surfactants (e.g. ¶0047).
.
Response to Arguments
Applicant’s arguments filed March 25, 2021 have been fully considered but they are not persuasive.
First, regarding the 35 U.S.C. § 103 rejection of claims 1-8 and 10-20 over Lipka, the applicants allege the following.
The office suggests that claims 1-8 and 10-20 are obvious over Lipka. But because the office does not identify disclosure in Lipka that teaches or suggests every feature of these claims, the office should withdraw these rejections. 
For the office's convenience, claim 1 is set forth below: 

An alkaline aqueous solution, comprising:
(a)	an iron hexacyanide complex; and 
(b)	at least two different alkali metal counterions;
the at least two different alkali metal counterions being present in an amount sufficient such that the concentration of said iron hexacyanide complex, at a given temperature, being higher than can be obtained when said iron hexacyanide complex is in the presence of any single one of the at least two different alkali metal counterions; and 
wherein the alkaline aqueous solution is substantially free of alkaline earth metal cations. 

The office action, however, does not identify in Lipka a teaching or suggestion of every feature of claim 1. Because the office action does not do so, the office should reconsider and withdraw the rejections of claims 1-8 and 10-20 over Lipka.

In addressing the claim 1 feature of “at least two different alkali metal counterions,” the office action suggests that paragraph [0028] of Lipka suggests an aqueous solution that itself includes “at least two different alkali metal counterions.” With respect, the office’s suggestion misinterprets Lipka and is contrary to Federal Circuit case law.

First, it is true that paragraph [0027] of Lipka mentions anolytes formed from dissolving potassium hexacyanoferrate salts, and it is also true that paragraph [0028] of Lipka mentions the further presence of sodium ions. But paragraph [0028] of Lipka mentions the presence of the sodium ions only in the context of a “supporting electrolyte” that is added to the initial anolyte - which initial anolyte contains only one metal ion - so as to give rise to a solution that includes two different metal cations. Thus, to the extent Lipka teaches aqueous solutions that do not also include a supporting electrolyte, such solutions include only one metal cation, not two metal cations, and the office does not identify any disclosure in Lipka that teaches or suggests an anolyte that, on its own, includes two different metal cations.

(Remarks, at 6:3-7:4, emphasis in the original, footnotes removed.)
In response, the examiner respectfully notes that the art teaches the final claimed product. See e.g. supra.
Further, as provided in the prior Office action and supra, the examiner respectfully notes that the taught aqueous anolyte solution includes said broadly taught concentration of hexacyanoferrate salt of “at least about 0.7M” or said more narrowly taught concentration of “0.4-1M potassium hexacyanoferrate,” reading on “the concentration of said iron hexacyanide complex, at a given temperature, being higher than can be obtained when said iron hexacyanide complex is in the presence of any single one of the at least two different alkali metal counterions,” see also instant specification which suggests said concentration is about 0.8 M (e.g. ¶¶ 0003 and 52 plus dependent claims 7-8).
Second, regarding the 35 U.S.C. § 103 rejection of claims 1-8 and 10-20 over Lipka, the applicants allege the following.
Second, to the extent the office may suggest that Lipka’s disclosure at paragraph [0028] of a supporting electrolyte is a suggestion of an aqueous solution that - on its own - includes two or more different alkali metal counterions, applicant notes that the office’s suggestion is contrary to Federal Circuit law.

More specifically, the office action suggests that in addition to suggesting the presence of a second alkali metal counterion in claim 1, the supporting electrolyte in paragraph [0029] of Lipka also teaches the supporting electrolyte in applicant’s 

The Federal Circuit, however, has held that a single feature in a reference cannot address multiple features in a claim. Thus, the office's suggestion that the support electrolyte in Lipka paragraph [0029] can address both (1) the second alkali metal counterion in claim 1 and (2) the supporting electrolyte in applicant's claim 10 is contrary to controlling law holding that a single feature cannot be used to address multiple claim features. 

In sum, the office’s suggestion that the supporting electrolyte in Lipka paragraph [0029] renders claim 1 and claim 10 obvious is erroneous both as a matter of fact and as a matter of law. First, the office's suggestion misinterprets Lipka, as Lipka does not teach or suggest an aqueous solution - free of supporting electrolyte - that includes two or more different alkali metal counterions. Second, the office’s suggestion that the support electrolyte in Lipka paragraph [0029] can address both (1) the second alkali metal counterion in claim 1 and (2) the supporting electrolyte in applicant's claim 10 is contrary to Federal Circuit law. Accordingly, because the office action's rejections of claims 1-8 and 10-20 based on Lipka are improper, the office should withdraw these rejections for this reason alone. 

(Remarks, at 8:1-9:1, emphasis in the original, footnotes removed.)
In response, the examiner respectfully notes that the art teaches the final claimed product wherein said supporting electrolyte may be a combination of NaCl, NaOH, KCl, KOH, Na2CO3, and K2CO3, wherein a combination of two may be applied in claim 1, and a combination of three may be applied for claim 10, reading on said claims, as claimed.
Third, regarding the 35 U.S.C. § 103 rejection of claims 1-8 and 10-20 over Lipka, the applicants allege the following.
Applicant also notes that the office action also does not identify disclosure in Lipka that teaches or suggests the claim 1 feature of “the at least two different alkali metal counterions being present in an amount sufficient such that the concentration of said iron hexacyanide complex, at a given temperature, being higher than can be obtained when said iron hexacyanide complex is in the presence of any single one of the at least two different alkali metal counterions; and wherein the alkaline aqueous solution is substantially free of alkaline earth metal cations” (emphasis added). As explained in applicant’s disclosure, those in the field have found that solubility of ferrocyanide/ferricyanide is enhanced by the use of alkaline earth metal salts1” -- but the use of such alkaline earth metal salts substantially free of alkaline earth metal cations” (emphasis added). Accordingly, because (1) a person of ordinary skill in the art could only arrive at applicant's claims by proceeding contrary to the conventional approach of using alkaline earth metal cations; and (2) the office does not identify disclosure in the record to establish that a person of skill in the art seeking to enhance the solubility of ferrocyanide/ferricyanide would depart from that teaching, claim 1 and its related dependent claims are nonobvious for this further reason. 

(Remarks, at 9:2, emphasis in the original, footnotes removed.)
In response, the examiner respectfully reiterates from the prior Office action and supra that the art does not teach the presence of an alkaline earth cation in its disclosure.
Fourth, regarding the 35 U.S.C. § 103 rejection of claim 9 over Lipka as modified, the applicants allege the following.
The office suggests that dependent claim 9 is obvious over Lipka in view of Savinell. But because the office does not identify disclosure in Savinell that cures the described deficiencies of Lipka, the office should withdraw the rejection of claim 9. 

(Remarks, at 9:3, footnote removed.)
In response, the examiner respectfully refers supra.
Fifth, regarding the 35 U.S.C. § 103 rejection of claims 1-8 and 10-20 over Licht, the applicants allege the following.
The office suggests that claims 1-8 and 10-20 are obvious over Licht. The office should withdraw these rejections.

More specifically, applicant notes that the office action does not identify disclosure in Lipka that teaches or suggests the claim 1 feature of “the at least two different alkali metal counterions being present in an amount sufficient such that the concentration of said iron hexacyanide complex, at a given temperature, being higher than can be obtained when said iron hexacyanide complex is in the presence of any single one of the at least two different alkali metal counterions; and wherein the alkaline aqueous solution is substantially free of alkaline earth metal cations” (emphasis added). As explained in applicant’s disclosure, those in the field have found that solubility of ferrocyanide/ferricyanide is enhanced by the use of alkaline earth metal salts -- but the use of such alkaline earth metal salts is contrary to claim l’s recitation of “... wherein the alkaline aqueous solution is substantially free of alkaline earth metal cations” (emphasis added). Accordingly, because (1) a person of ordinary skill in the art could only arrive at applicant's claims by proceeding contrary to the conventional approach of using alkaline earth metal cations; and (2) the office does not identify disclosure in Licht or elsewhere in the record to establish that a person of skill in the art seeking to enhance the solubility of ferrocyanide/ferricyanide would depart from that teaching, claim 1 and its related dependent claims are nonobvious over Licht. 

(Remarks, at 10:1-2, emphasis in the original, footnotes removed.)
In response, the examiner respectfully reiterates from the prior Office action and supra that the art does not teach the presence of an alkaline earth cation in its disclosure.
Sixth, regarding the 35 U.S.C. § 103 rejection of claim 9 over Licht as modified, the applicants allege the following.
The office suggests that dependent claim 9 is obvious over Licht in view of     
        
            
                                
            
        
    
But because the office does not identify disclosure in Savinell that cures the described deficiencies of Licht, the office should withdraw the rejection of claim 9. 

(Remarks, at 11:1, footnote removed.)
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.